           Case 1:20-ml-00336-RBC Document 1 Filed 03/24/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. __20-ML-336______________
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE E-MAIL ACCOUNT SERVICED BY
 1&1 IONOS, INC.


Reference:        DOJ Ref. # CRM-182-69607; Subject Account: rachel.aberlink@mail.com

                         APPLICATION OF THE UNITED STATES
                      FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

        The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), to execute a request from the Portuguese Republic (“Portugal”). The proposed Order

would require 1&1 Ionos, Inc. (“PROVIDER”), an electronic communication service and/or

remote computing service provider located in Chesterbrook, Pennsylvania, to disclose certain

records and other information pertaining to the PROVIDER account associated with

rachel.aberlink@mail.com, as set forth in Part I of Attachment A to the proposed Order, within

ten days of receipt of the Order. The records and other information to be disclosed are described

in Part II of Attachment A to the proposed Order. In support of this application, the United

States asserts:

                         LEGAL BACKGROUND AND JURISDICTION

      1.          PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require
           Case 1:20-ml-00336-RBC Document 1 Filed 03/24/20 Page 2 of 6



PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

      2.        This Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d). Specifically, the

Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

      3.        Section 3512 provides:

                Upon application, duly authorized by an appropriate official of the
                Department of Justice, of an attorney for the Government, a Federal
                judge may issue such orders as may be necessary to execute a
                request from a foreign authority for assistance in the investigation
                or prosecution of criminal offenses, or in proceedings related to the
                prosecution of criminal offenses, including proceedings regarding
                forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Portugal’s request has been duly authorized

by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs,1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Portugal in connection with a criminal

investigation and/or prosecution.



1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   2
          Case 1:20-ml-00336-RBC Document 1 Filed 03/24/20 Page 3 of 6



     4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                       RELEVANT FACTS

     5.        Authorities in Portugal are investigating an unknown suspect(s) for fraud

offenses, which occurred from November 7, 2018 to and including November 19, 2018, in

violation of the criminal law of Portugal, specifically, Article 221 of the Portuguese Criminal

Code. A copy of the applicable law is appended to this application. The United States, through

the Office of International Affairs, received a request from Portugal to provide the requested

records to assist in the criminal investigation and/or prosecution. Although the United States

has no treaty obligation to render assistance to Portugal, it generally does so as a matter of

comity.

     6.        According to authorities in Portugal, on or around October 29, 2018, a Portuguese

company (“victim company”) negotiated a contract to buy industrial equipment from a company

based in the United Kingdom called Aberlink Ltd. (“Aberlink”). The two companies negotiated

this contract by e-mail through an Aberlink employee with the first name of Rachel.

     7.        On November 7, 2018, the victim company received an e-mail from the unknown

suspect(s) using the e-mail account rachel.aberlink@mail.com. This e-mail appeared very

similar to the legitimate e-mail account belonging to Rachel at Aberlink. Through e-mail



                                                  3
          Case 1:20-ml-00336-RBC Document 1 Filed 03/24/20 Page 4 of 6



correspondence, the unknown suspect(s) convinced the victim company to send the payment for

the industrial equipment, EUR 17,298.80 (approximately USD 18,771), to a bank account that

did not belong to Aberlink on November 12, 2018.

     8.        The victim company received eleven e-mails from the e-mail account

rachel.aberlink@mail.com through November 19, 2018, before realizing that the payment of

EUR 17,298.80 (approximately USD 18,771) did not go to Aberlink.

     9.        The victim company filed a criminal complaint on November 19, 2018 and

provided copies of the e-mail correspondence from the e-mail account rachel.aberlink@mail.com

to Portuguese authorities.

    10.        The victim company did not recover the transferred amount of EUR 17,298.80

(approximately USD 18,771).

    11.        In order to identify and locate the unknown suspect(s), Portuguese authorities

request certain records pertaining to the e-mail account rachel.aberlink@mail.com, which is

serviced by PROVIDER.

                                   REQUEST FOR ORDER

    12.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Portugal

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of




                                                 4
          Case 1:20-ml-00336-RBC Document 1 Filed 03/24/20 Page 5 of 6




Attachment A to the proposed Order within ten days of receipt of the Order.

                                                   Respectfully submitted,

                                                   VAUGHN A. ARY
                                                   DIRECTOR
                                                   OFFICE OF INTERNATIONAL AFFAIRS
                                                   OK Bar Number 12199

                                               By: _/s/ Jason F. Cunningham______________
                                                   Jason F. Cunningham
                                                   Trial Attorney
                                                   MA Bar Number 673495
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 800
                                                   Washington, D.C. 20530
                                                   (202) 616-3596 telephone
                                                   (202) 514-0080 facsimile
                                                   Jason.Cunningham@usdoj.gov




                                               5
          Case 1:20-ml-00336-RBC Document 1 Filed 03/24/20 Page 6 of 6



                        Relevant Provision of the Portuguese Penal Code

Article 221 - Computer swindling and in communications

   1. Whoever, with the intent of obtaining for himself or for a third-party illegitimate
      enrichment, causing another person’s asset loss, interfering in the result of data
      processing or by incorrect software structuration, incorrect or incomplete data usage,
      usage of data without authorization or intervention by any other way unauthorized in the
      processing, is punished with a penalty of imprisonment up to 3 years or with a penalty
      fine.

   2. The same penalty is applicable to whoever, with intent to obtain for himself or herself or
      for a third-party an illegitimate benefit, causes asset loss to another, using programs,
      electronic devices or other means that, separately or conjointly, aim to decrease, alter or
      impede, totally or partially the normal functioning or exploration of telecommunication
      services.

   3. The attempt is punishable.

   4. The criminal proceeding depends upon complaint.

   5. If the loss is:

           a. Of [a] high amount, the agent is punished with a penalty of imprisonment of up to
              5 years or with a penalty fine of up to 600 days;

           b. Of [a] considerably high amount, the agent is punished with a penalty of
              imprisonment from 2 to 8 years.
